DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9, 12, and 15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear what constitutes the “building”.  It is unclear whether the building is a nuclear reactor building or some other type of building.  It is unclear whether the building houses a nuclear reactor.  The specification only discusses a nuclear reactor building.  Thus, the claims do not allow the public to be sufficiently informed of what would constitute infringement.
Claim 2
Claim 2 recites “a heat exchanger extended from the storage tank to the building” and “a heat exchanger . . . that cools the building”.  However, claim 2 does not positively 
Claims 3 and 12
It is unclear the “capacity” is a water capacity or some other capacity.
Claims 6 and 15
The phrase “the inlet is provided in the plural” is unclear.  Claim 1 recites “an inlet” (i.e., a single inlet).  Neither claim 1 nor claim 10 recite “at least one inlet”.  How a single inlet can comprise plural inlets is unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga (US 5,011,652).
Tominaga teaches (e.g., Figure 1) a cooling system comprising a storage tank (14), a partition part (25), and an inlet (26).  The cooling system is adjacent to an outer wall of a building (1).

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 5,272,737).
Claims 1-5 and 10-14
Fujii teaches (e.g., Figures 1 and 11) a cooling system comprising a first storage tank (12a), a second storage tank (12b), a partition part (16), an inlet (18), and a heat exchanger (41, 90, 91).  The cooling system is adjacent to an outer wall of a building (2, 16).
Claims 6 and 15
Holes (18) are horizontally spaced around the circular wall (16).
Claims 7 and 16
Steam outlet (13, 31).

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (GB 2531190A).
Claims 1-3 and 10-12
Cao teaches (e.g., Figures 3-6) a cooling system comprising a first and second storage tanks (157, 158, 159), a partition part (154 or 155), an inlet (gap [0050]; and 158a), and a heat exchanger (133).  The cooling system is adjacent to an outer wall of a building (110, 111).  
Claims 4 and 13
The partition part comprises a partition between an upper wall (153) and a lower wall (111) [0049].
Claims 5-6 and 14-15
Inlets (at bottom of partitions 154 and 155) are provided at the same height (Figure 6).
Claims 7 and 16
A steam outlet [0047].

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinotti (US 5,694,442).
Claims 1-3, 5-6, 10-12, and 14-15
Cinotti (cited via IDS) teaches (e.g., col. 2, line 40 to col. 3, line 28; Figs. 1-3, 5, and 10) a cooling system comprising a first (11a) and second (11b) storage tanks, a partition part (16, 17), a heat exchanger (15, 16, 25), and an inlet (through the heat exchanger 15).  The cooling system is adjacent to an outer wall (8) of a building (3).
Claims 4 and 13
The partition part comprises a partition (16, 17) between an upper wall (17, 80) and a lower wall (bottom) of the storage tank.
Claims 5-6 and 14-15
Inlets are provided between the tubes (20).  A plurality of inlets are provided at the same height. 
Claims 7 and 16
A steam outlet (14).
Claims 8 and 17
A pressure regulator (81).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cinotti (US 5,694,442) as applied to claims 8 and 17 above, and further in view of either Malloy (US 2015/0357060) or Ha (KR 10-2014-0050154).
Both Malloy and Ha (cited via IDS) show that it is well known in the art to use filters to prevent radioactive material from being discharged to the outside.  Malloy shows filter (44).  Ha shows filter (600).
Modification of Cinotti to have provided a filter in each of the steam outlet and the pressure regulator to prevent radioactive material from being discharged to the outside, as suggested by Malloy or Ha, would have been obvious to one of ordinary skill in the art. 

Objection to the Drawings
Specification paragraph [0031] indicates that Figure 5 is prior art.  Thus, Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature is not shown:
a building that can be other than a nuclear reactor building (claim 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is unclear what “same” refers to.  The following Title is suggested:  “Water Reservoir For Passive Cooling Of Nuclear Reactor Building".

Additional Comment
The following claim is suggested:
Claim 1.  (Suggested)  A cooling water reservoir system that is configured to passively cool a nuclear reactor building, the cooling water reservoir system comprising:
a nuclear reactor building;
a storage tank that is configured to store cooling water;
a partition part that is disposed inside the storage tank and partitions the inside of the storage tank into a first storage tank and a second storage tank so as to separate the cooling water; 

a heat exchanger that extends from the first storage tank to inside of the nuclear reactor building, wherein the heat exchanger is configured to cool the nuclear reactor building based on cooling water of the first storage tank;
wherein the storage tank is supported to an outer wall of the nuclear reactor building,
wherein the first storage tank and the second storage tank each comprise a closed structure, 
wherein a water capacity of the first storage tank is smaller than a water capacity of the second storage tank,
wherein the first storage tank comprises a wall, 
wherein the first storage tank comprises a steam outlet in the wall,
wherein the steam outlet provides a path for discharging steam generated in the first storage tank directly to the area outside of the storage tank.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646